 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
     EMAIL: Anthony@capozzilawoffices.com
 4   www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     MARCUS ASAY
 7
 8
 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11                                              ******
12   UNITED STATES OF AMERICA,                           Case No.: 1:19-CR-00003-DAD-BAM
13                   Plaintiff,
                                                         DEFENDANT’S NOTICE OF WAIVER
14           v.                                          OF PERSONAL APPEARANCE; ORDER
15
                                                         Date: May 28, 2019
16   MARCUS ASAY,                                        Time: 1:00 p.m.
                                                         Courtroom: 8
17                   Defendant.                          Hon. Barbara A. McAuliffe
18   TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
19
20           Defendant, MARCUS ASAY, hereby waives his right to be present in open Court upon
21   the hearing of any motion or other proceeding in this cause, including but not limited to, when
22   the case is ordered set for trial, when a continuance is ordered, and when any other action is
23   taken by the court before or after trial, except upon arraignment, plea, empanelment of jury and
24   imposition of sentence.
25           Defendant hereby requests the Court proceed during every absence of which the Court
26   may permit pursuant to this waiver; agrees that his interests will be deemed represented at all
27   times by the presence of his attorney, Anthony P. Capozzi, the same as if the Defendant was
28   personally present; and further agrees to be present in person in Court ready for trial any day


                                                     1
                            DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE
 1   and hour the Court may fix in his absence.

 2          Defendant further acknowledges that he has been informed of his rights under

 3   Title 18, United States Code, section 3161-3174 (Speedy Trial Act), and authorizes his attorney

 4   to set times and delays under the Act without Defendant being present.

 5

 6
     DATED:      May 24, 2019                       By: /s/Marcus Asay
 7                                                      MARCUS ASAY
                                                        Defendant
 8

 9
                                                          Respectfully submitted,
10
     DATED:      May 24, 2019                       By: /s/Anthony P. Capozzi
11                                                      ANTHONY P. CAPOZZI
                                                        Attorney for Defendant MARCUS
12                                                      ASAY
13

14

15                                                ORDER
16

17
     IT IS SO ORDERED.
18

19      Dated:    May 24, 2019                              /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28                                                 2
                          DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE
